DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/13/2022, has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,744,316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
4.	Claims 1-16 are allowed over the prior art of record as amended by the applicant on 04/13/2022.
5.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1 and 16.
6.	The closest prior art of record is Gardner et al. (PGPub 2013/0030414).
7.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a sanitizing cap comprising: 
a housing comprising: 
a bottom wall, and 
a sidewall comprising an interior surface and extending from the bottom wall, the sidewall surrounding an interior chamber and an opening into the interior chamber,
the interior surface comprising a deformable portion being configured to securely attach to a thread of a medical device; 
a cleaning material being configured to releasably retain an antiseptic liquid, the cleaning material being positioned in the interior chamber and being separate from the deformable portion of the interior surface; and 
a seal being removably attached to an outer surface of the housing and extending over the interior chamber such that the cleaning material is exposed upon removal of the seal.
Specifically, regarding independent claims 1 and 16, the prior art to Gardner, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the sidewall comprising a non-threaded interior surface extending from the bottom wall, along the sidewall, and to the opening.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/30/2022